       Case: 1:21-cv-01686 Document #: 5 Filed: 08/10/21 Page 1 of 1 PageID #:16




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

JOEL RIGGS,                              )
                                         )           1:21-cv-01686
        Plaintiff,                       )
                                         )
v.                                       )
                                         )
CITY OF CHICAGO,                         )
                                         )
        Defendant.                       )

                              NOTICE OF DISMISSAL

        Joel Riggs, through undersigned counsel states as follows:

     1. The parties have reached a settlement.

     2. The parties are to bare their own costs.

     3. This matter is to be dismissed with prejudice.

     Wherefore, Joel Riggs respectfully requests that this Court enter an Order

dismissing this case with prejudice.



Ted Chakos                                                 Respectfully Submitted,
CTM Legal Group
77 W. Washington St. STE 2120                              Joel Riggs
Chicago, Illinois 60602
tchakos@ctmlegalgroup.com                                  By: /s/ Ted Chakos
(312) 818-6759                                             One of his attorneys
ARDC 6323719
